Dissenting Opinion ok
Mr. Justice Dole.
The legislative bill entitled “ an Act to provide for the discharge of certain duties heretofore performed by governors of the different islands,” was presented to the King; before the lapse of ten days he returned it to the Legislature, unsigned, accompanied with a communication setting forth his objections to the bill. This communication was not countersigned by a member of the Cabinet, and it is in evidence that such return of the bill, with the statement of the King’s objections thereto, was without the advice or consent of the Cabinet.
The issue raised by the pleadings in the case before the Court is, whether this bill became a law upon the lapse of ten days from the time it was presented to the King, according to the provisions of Article 48 of the Constitution.
Article 48 reads as follows: “ Every bill which shall have passed the Legislature, shall, before it becomes a law, be presented to the King. If he approve he shall sign it and it shall thereby become a law, but if not, he shall return it with his objections to the Legislature, which shall enter the objections at large on their journal, and proceed to reconsider it. If *243after such reconsideration it shall be approved by a two-thirds vote of all the elective members of the Legislature it shall become a law. In all such cases the votes shall be determined by yeas and nays, and the names of the persons voting for and against the bill shall be entered on the journal of the Legislature. If any bill shall not be returned by the King within ten days (Sundays excepted) after it shall have been presented to him, the same shall be a law in like manner as if he had signed it, unless the Legislature by their adjournment prevent its return, in which case it shall not be a law.”
The respondent claims that the bill in question, having been returned unsigned by His Majesty, with his objections, to the Legislature, and there having been no reconsideration thereof by the Legislature, it has failed to become law by virtue of Article 48.
The complainant, on the other hand, contends that Article 48 is qualified and controlled by the latter clause of Article 41, which reads: “ No act of the King shall have any effect unless it be countersigned by a member of the Cabinet, who by that signature makes himself responsible ;” and by Article 78, which reads as follows: “Wherever by this Constitution any act is to be done or performed by the King or the Sovereign, it shall, unless otherwise expressed, mean that such act shall be done or performed by the Sovereign, by and with the advice and consent of the Cabinet; ” and therefore, that the King’s act in returning the bill in question to the Legislature with his objections thereto, without the advice and consent of the Cabinet, and without the signature of a member of the Cabinet, upon the statement of the King’s objections to the bill, was invalid and not an objection to the bill requiring a reconsideration, as contemplated by the Constitution.
This position is met by the respondent with the argument that the act of returning the bill to the Legislature by the King with his objections, popularly termed a veto, is a legislative act and not an executive one, and that the above quotation from Article 41 refers only to executive acts; in support of this view he *244refers to Article 31, which says, “The person of the King is inviolable and sacred. His Ministers are responsible. To the King and the Cabinet belongs the executive power.,, All laws that have passed the legislature shall require His Majesty’s signature in order to their validity, except as provided in Article 48 and to Article 41, the first part of which has the following: “ The Cabinet shall consist of the Minister of Foreign Affairs, the Minister of the Interior, the Minister of Finance and the Attorney-General, and they shall be His Majesty’s special advisers in the executive affairs of the Kingdom.” The respondent offers the further proposition, that the expression of Article 48 in reference to the application of'the Royal signature to legislative bills, and the refusal thereof, withdraws such acts from the rule laid down in Article 78, that is, that the approval and veto of bills by the King are not required to be by the advice and consent of the Cabinet, beeause it is “otherwise expressed ” or provided in Article 48.
The conflict of opinion as to the meaning of the Constitution brought to the attention of the Court by this ease, arises partly from the support given by Articles 31 and 41 of the Constitution, above quoted, in favor of the theory that the Ministers are the advisers of the King only “in the executive affairs of the Kingdom,” and therefore that they are not his advisers in legislative matters; and it is argued by the respondent that when a veto message is sent to the Legislature, it being a legislative act, it is not covered by, the provision of Article 41, that “ no act of the King shall have any effect unless it be countersigned by a member of the Cabinet who by that signature makes himself responsible.” There is nothing in the context which tends directly to show that this provision is limited to executive acts and this conclusion must be arrived at, if received at all, through the mental process of argument. If it is necessary to consider it in the light of the whole of Article 41 and of Article 31, it is equally necessary to consider it in the light of Article 78, which comes after the others and thereby has the greater, force, which is sweeping in its terms, and which admits of no *245exception to its application unless such exception is expressed in the statement of the act to be performed by the King.
Chief Justice Story, in the 190th Section of his Commentaries on the Constitution of the United States, says “ a Constitution of Government founded by the people for themselves and their posterity, and for objects of the most momentous nature, for perpetual union, for the establishment of Justice, for the general welfare, and for a perpetuation of the blessing of liberty, necessarily requires that every interpretation of its powers should have a constant reference to these objects. No interpretation of the words in which those powers are granted can be a sound one, which narrows down their ordinary import so as to defeat those objects. That would be to destroy the spirit and cramp the letter.” This statement of one of the principles upon which the Constitution of the United States should be interpreted, is as applicable to our Constitution, which we learn from its preamble was founded by the people of the Hawaiian Islands and proclaimed hy the King as their representative, for the securing of civil rights and enlightened constitutional government, and for the restoration of order, tranquility and necessary public confidence. The Constitution signifies a new departure, it abrogates the old Constitution, which it declhres subversive of civil rights and incompatible with enlightened constitutional government. Our Constitution, then, must be interpreted with a constant reference to civil rights and enlightened constitutional government. Reading it carefully through and considering it as a whole, we find that it exhibits a definite and consistent purpose to attach responsibility to power in every case. I understand by the Constitution that all powers not expressly given are reserved by the people, the source now of all political power, and that they intended that government should be conducted solely for the benefit of the people and not for the benefit of rulers. We find upon an examination of its provisions, that the King may appoint an heir with the consent of the Nobles, that he may proclaim war by consent of the Legislature, that he may with the advice of the Privy Council convene the Legislature to *246extraordinary sessions, that he may make treaties affecting the tariff with the approval of the Legislature, that he may coin money and regulate the currency by law, that is, through a legislative enactment, that he may remove members of the Cabinet upon a vote of want of confidence by the Legislature or upon their conviction of felony. In all these cases he acts without prerogative, and by virtue of the advice, consent or conclusions of responsible officers or departments of government. Then in regard to the rest of the constitutional acts of the Sovereign, some fifteen in number, we have the sweeping provisions of Article 78, which, it seems to me, may be reasonably said to apply to all constitutional acts of the Sovereign whether executive or legislative, unless an exception is made in the definition of the act itself or of the method of performing it. The cases that I have referred to, in which the King’s performance depends upon the action of responsible officers or departments of government, would seem to be the exceptions contemplated by Article 78, in its proviso “ unless otherwise expressed.”
This brings us to the question whether Article 48 contains expressions which take the act of vetoing a legislative bill out of the rule laid down by Article 78. And I will here refer again to Judge Story’s rules of interpretation : “ Constitutions are not designed for metaphysical or logical subtleties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exercise of philosophical acuteness, or juridical research. They are instruments of a practical nature, founded on the common business of human life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them, the people adopt them, the people must be supposed to read them with the help of common sense and cannot be presumed to admit in them any recondite meaning.” (Story’s Com., Section 210.) Also to Cooley’s Constitutional Limitations (5 ed), 72. “ Narrow and technical reasoning is misplaced when it is brought to bear upon an instrument framed by the people themselves for themselves and designed as a chart upon which every man learned and unlearned may be able to trace the leading principles of government.”
*247The proviso of Article 78 is “unless otherwise expressed.” In the case of exceptions above referred to, it is provided that the act shall be done by the King by virtue of some other authority, as for instance, it is provided in Article 28 that “ in any great emergency he (the King) may, with the advice of the Privy Council, convene the Legislature in extraordinary session.” In Article 48 the provision in regard to the act of veto is as follows : “If he approve he shall sign it and it shall thereby become a law, but if not he shall return it, with his objections, to the Legislature.” I fail to see any language here which excepts the veto act from the rule of Article 78, or which appears to do so. Such exception must be unequivocally expressed in words. It is not sufficient that a skillful logician might base a respectable argument upon the above quoted words in favor of the theory of the respondent. If the words taken in their common, plain, every-day meaning do not express an exception on their face, then none can be inferred or forced from them by subtle reasoning. There is no more difficulty in the proposition that the King approves or disapproves by and with the advice of the Cabinet than in the other proposition that he signs or refuses to sign by and with the consent of the Cabinet. We may go further than this and be strictly within the principles of interpretation ; if the words are fairly susceptible of both interpretations, which I do not admit, that one must be adhered to which is in sympathy with the spirit and purpose of the Constitution; the object of the'Constitution is the securing of civil rights and enlightened constitutional government. It seems to me that the grant of the power of veto to the King, independent of all advice or responsible authority, would be an obstacle to the securing of civil rights, a cause of division and conflict between the Crown and the Cabinet and a menace to public tranquility, and therefore inconsistent with the spirit and objects of the Constitution, and unlikely to have been intended by its framers. Is the power of veto as a Royal prerogative and which can only be over-ridden by a two-thirds vote of all the elective members of the Legislature, consistent with enlightened constitutional gov-*248eminent? This is a matter of opinion, but the status of the two greatest constitutional governments on earth, those of England and the United States of America, give an unqualified negative to this question. The development of the principle of government by the House of Commons has rendered obsolete the veto power of the English Sovereign. (Cooley’s Constitutional Limitations, 154, Note 1.) In America the President, holding office for a brief term and liable to impeachment, may at his own discretion veto a bill from Congress, but it may be passed over his veto by two-thirds of a quorum of each House of Congress.
The contention of the respondent, if correct, makes the veto act a royal prerogative; but the Constitution in Article 30 has defined the royal prerogatives as follows: “ It is the King’s prerogative to receive and acknowledge public Ministers ; to inform the Legislature by royal message from time to time of the state of the Kingdom, and to recommend to its consideration such measures as he shall judge necessary and expedient.’’ This being an affirmative grant of prerogatives to the King implies an exclusion of all others, and is especially decisive against the admission, by means of the interpretations of doubtful expressions, of another prerogative of serious consequence and not in sympathy with the general tenor of the Constitution. The word prerogative, as used in reference to the powers of a Sovereign, has a definite meaning gained through the great conflicts between the Crown and Parliaments of England; it may be said to have no other meaning than given by Webster’s Dictionary in the following definitions : “ an exclusive or peculiar privilege; prior and indefeasible right; fundamental and essential possession ; used generally of an official and hereditary right which may be asserted without question and for the exercise of which there is no responsibility or accountability as to the fact and the manner of its exercise.” If the respondent is right in his theory of the case, the Sovereign is entitled to a prerogative in addition to those enumerated in Article 30, and of great importance and far reaching consequences. I am unable to arrive at this interpretation. The question whether the act of veto is *249executive or legislative in its nature might be of importance in this case if the 78th Article did not exist, and the 41st and the 31st Articles remained unaffected by other explanatory words; but there can be no question that the 78th Article makes the Cabinet the advisers of the Crown with a controlling authority in all matters of state, legislative as well as executive, except as to those matters which the Constitution otherwise provides for. If the 48th Article is not controlled by the 78th Article, it can only be because its own language distinctly makes it an exception, which, as I have more fully stated above, it does not do.
C. W. Ashford, (Attorney-General) for the petitioner.
F. M. Hatch and A. Rosa, for the respondent.
It may not be necessary that the veto message should be countersigned, by a member of the Cabinet, but it is necessary that it should be by and with the advice and consent of the Cabinet, however such consent may be evidenced.
It seems to me, therefore, that the law in question is valid, and that under its provisions the respondent is bound to deliver to the complainant the records referred to in the complaint.